DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14, 20, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2015/0150523 to Sripad et al., in view of U.S. PG Pub. No. 2004/0215071 A1 to Frank et al., and in view of U.S. PG Pub. No. 2016/0081762 A1 to Stein et al.
Regarding claims 1 and 22, Sripad discloses an apparatus for performing a procedure using a tool configured to be advanced into a skeletal portion within a body of a subject along a longitudinal insertion path, the tool coupled with one or more sensors, the apparatus for use with (see Figs. 1-3 and para 14-28 and 34-40); (a) an imaging device configured to acquire 3D image data of the skeletal portion, (b) a 2D x-ray imaging device that is unregistered with respect to the subject’s body and configured, while a portion of the tool is disposed at a first location along the longitudinal insertion path with respect to the skeletal portion, to sequentially: acquire a first 2D x-ray image of at least the portion of the tool and the skeletal portion from a first view, while the 2D x-ray imaging device is disposed at a first pose with respect to the subject’s body, be moved to a second pose with respect to the subject’s body, and while the 2D x-ray imaging device is at the second pose, acquire a second 2D x- ray image of at least the portion of the tool and the skeletal portion from a second view, (c) an output device(see Figs. 1-3 and para 14-28 and 34-40), the apparatus comprising: at least one computer processor configured to:  (A): receive the 3D image data of the skeletal portion from the imaging device configured to acquire 3D image data, receive the first and second 2D x-ray images of at least the portion of the tool and the skeletal portion from the 2D x-ray imaging device, register the first and second x-ray images to the 3D image data, identify a location of the portion of the tool with respect to the skeletal portion, within the first and second 2D x-ray images, based upon the identified location of the portion of the tool within the first and second 2D x-ray images, and the registration of the first and second 2D x-ray images to the 3D image data, determine the first location of the portion of the tool with respect to the 3D image data (see Figs. 1-3 and para 14-28 and 34-40).
Sripad does not specifically disclose (B).
However, Frank discloses a similar spinal surgical navigation apparatus, further comprising (B): subsequently to moving the portion of the tool to a second location: obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the second location, wherein the information includes information selected from the group consisting of (i) a change in orientation of the tool, and (ii) a displacement of the tool, derive the second location of the portion of the tool with respect to the 3D image data, by means of applying the information pertaining to the moving of the tool to the second location to the previously-determined first location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto (see Fig. 1 and para 33-44).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.
Additionally, Examiner notes that Frank appears to read on element (B); however, Examiner notes that Stein discloses a similar surgical navigation apparatus, further comprising (B): subsequently to moving the portion of the tool to a second location: obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the second location, wherein the information includes information selected from the group consisting of (i) a change in orientation of the tool, and (ii) a displacement of the tool, derive the second location of the portion of the tool with respect to the 3D image data, by means of applying the information pertaining to the moving of the tool to the second location to the previously-determined first location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto (see entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.  Examiner also notes that in combination Frank and Stein suggest to a skilled artisan that tracking surgical implements is valuable for guiding a surgery and that using a distance and orientation calculation-based method as in Stein would predictably provide efficient low radiation tracking.
Regarding claims 2, 3, 23, and 24, Frank in combination with Stein discloses a similar spinal surgical navigation apparatus, wherein, subsequently to step (B): (C): subsequently to moving the portion of the tool to a next location, the computer processor is configured to: obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the next location, wherein the information pertaining to the moving of the tool to the next location includes information selected from the group consisting of (i) a change in orientation of the tool, and (ii) a displacement of the tool  derive the next location of the portion of the tool with respect to the 3D image data, by means of applying the information pertaining to the moving of the tool to the next location to the immediately-preceding derived location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto; and wherein the computer processor is configured to iteratively repeat step (C) (see Frank Fig. 1 and para 33-44, noting that the continuous tracking of Frank reads on the claimed repetition and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank and Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.  Examiner notes that repeating steps would have provided the obvious and predictable result of further tracking of the sensors through time.
Regarding claim 14, Sripad discloses a device, wherein receiving the first and second 2D x-ray image comprises receiving the first and second 2D x-ray images of at least the portion of the tool and the skeletal portion, the first and second 2D x-ray images having been acquired by the 2D x- ray imaging device such that (a) the same identifiable anatomical features are seen in the first view and in the second view, and (b) the identifiable anatomical features are seen in the second view in a similar visual arrangement relative to one another as they are seen in the first view (see Figs. 1-3 and para 14-28 and 34-40).
Regarding claims 20 and 21, Frank in combination with Stein discloses a similar spinal surgical navigation apparatus, wherein the apparatus is for use with the one or more sensors, the one or more sensors selected from the group consisting of: a location sensor, a displacement sensor, a motion sensor, and a tissue characterization sensor; and wherein the apparatus is for use with the one or more sensors, the one or more sensors selected from the group consisting of: a magnetic sensor, an electromagnetic sensor, an optical sensor, a radiation-emitting sensor, an inertial measurement unit, a gyroscope, an accelerometer, a bio-impedance sensor, and an electrical conductivity sensor (see Frank Fig. 1 and para 33-44 and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank and Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.
Claims 4-9, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sripad, Frank, and Stein as applied to claims 1 and 22 above, and further in view of U.S. PG Pub. No. 2011/0152676 A1 to Groszmann et al. and U.S. PG Pub. No. 2017/0258533 A1 to Crawford et al.
Regarding claims 4, 5, and 25, Groszmann discloses a similar surgical tracking system wherein 2D and 3D data registered and medical tools are tracked, wherein the computer processor is further configured to: (C): subsequently to step (B), receive one or more additional 2D x-ray images, acquired by the 2D x-ray imaging device, of at least the portion of the tool and the skeletal portion: register the one or more additional 2D x-ray images to the 3D image data; identify a location of the portion of the tool with respect to the skeletal portion, within the one or more additional 2D x-ray images; based upon the identified location of the portion of the tool within the one or more additional 2D x-ray images, and the registration of the one or more additional 2D x-ray images to the 3D image data, determine the second location of the portion of the tool with respect to the 3D image data (see Groszmann Figs. 6 and 7 and para 46-42; see also citations to Spripad and Frank with respect to claim 1, noting that a skilled artisan in combination would have used the tracking and registration Sripad and Frank with the updating technique and subsequent additional images of Groszmann to update the system to account for changes in the surgical scene).
Further, Crawford also discloses a surgical navigation system for updating tracking and registration, comprising determining if there is a discrepancy between (a) the determined second location of the portion of the tool, and (b) the derived second location of the portion of the tool based on the information pertaining to the moving of the tool to the second location; and wherein in response to determining that there is a discrepancy, the computer processor is configured to accept the determined second location of the portion of the tool as the second location of the portion of the tool (see para 269, 301, and 524).
It would have been obvious to one of skill in the art to have combined the teachings of Groszmann and Crawford with the device of Sripad, Frank, and Stein because doing so would predictably correct any shifts in the surgical scene.  Essentially, updating the data of Sripad and Frank to account for errors would have been an obvious matter of quality assurance so that tracking would be accurate over a long procedure.  Examiner also notes that accepting the determined second location would have been a mere matter of design and would have provided the predictable benefit of providing a starting point for recalibrating the data known to be faulty in light of Groszmann and Crawford.
Regarding claim 6, Frank in combination with Stein discloses a similar spinal surgical navigation apparatus, wherein, subsequently to accepting the determined second location of the portion of the tool as the second location of the portion of the tool, the computer processor is configured to: subsequently to moving the portion of the tool to a next location:  obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the next location, wherein the information pertaining to the moving of the tool to the next location includes information selected from the group consisting of (1) a change in orientation of the tool, and (ii) a displacement of the tool, derive the next location of the portion of the tool with respect to the 3D image data,  by means of applying the information pertaining to the moving of the tool to the next location to the determined second location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto (see Frank Fig. 1 and para 33-44, noting that the continuous tracking of Frank reads on the claimed repetition, and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank and Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.  Examiner notes that repeating steps would have provided the obvious and predictable result of further tracking of the sensors through time.
Regarding claim 7, Frank and Stein disclose a similar spinal surgical navigation apparatus, wherein: subsequently to step (B): (C): subsequently to moving the portion of the tool to a next location, the computer processor is configured to: obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the next location, wherein the information pertaining to the moving of the tool to the next location includes information selected from the group consisting of (i) a change in orientation of the tool, and (ii) a displacement of the tool, derive the next location of the portion of the tool with respect to the 3D image data, by means of applying the information pertaining to the moving of the tool to the next location to the immediately-preceding derived location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto (see Frank Fig. 1 and para 33-44 and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank and Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.  Examiner notes that repeating steps would have provided the obvious and predictable result of further tracking of the sensors through time.
Groszmann discloses a similar surgical tracking system wherein 2D and 3D data registered and medical tools are tracked, wherein the computer processor is further configured to: (C): subsequently to step (B), receive one or more additional 2D x-ray images, acquired by the 2D x-ray imaging device, of at least the portion of the tool and the skeletal portion: register the one or more additional 2D x-ray images to the 3D image data; identify a location of the portion of the tool with respect to the skeletal portion, within the one or more additional 2D x-ray images; based upon the identified location of the portion of the tool within the one or more additional 2D x-ray images, and the registration of the one or more additional 2D x-ray images to the 3D image data, determine the second location of the portion of the tool with respect to the 3D image data (see Groszmann Figs. 6 and 7 and para 46-42; see also citations to Spripad and Frank with respect to claim 1, noting that a skilled artisan in combination would have used the tracking and registration Sripad and Frank with the updating technique and subsequent additional images of Groszmann to update the system to account for changes in the surgical scene).
Further, Crawford also discloses a surgical navigation system for updating tracking and registration, comprising determing if there is a discrepancy between (a) the determined second location of the portion of the tool, and (b) the derived second location of the portion of the tool based on the information pertaining to the moving of the tool to the second location; and wherein in response to determining that there is a discrepancy, the computer processor is configured to accept the determined second location of the portion of the tool as the second location of the portion of the tool (see para 269, 301, and 524).
It would have been obvious to one of skill in the art to have combined the teachings of Groszmann and Crawford with the device of Sripad and Frank because doing so would predictably correct any shifts in the surgical scene.  Essentially, updating the data of Sripad and Frank to account for errors would have been an obvious matter of quality assurance so that tracking would be accurate over a long procedure.  Examiner also notes that accepting the determined second location would have been a mere matter of design and would have provided the predictable benefit of providing a starting point for recalibrating the data known to be faulty in light of Groszmann and Crawford.
Regarding claim 8, the continuous tracking of Frank and Stein would teach to a skilled artisan that an apparatus, wherein the computer processor is configured to (i) iteratively repeat step (D), and (ii) repeat step (E) after at least one repetition of step (D) would have been obvious (see citations for claims 1 and 22).
Moreover, it would have been a matter of obvious design to repeat steps in the method because doing so would provide the predictable result of updating data through time.
Regarding claim 9, Groszmann and Crawfod disclose a device, wherein: in response to determining that there is a discrepancy, the computer processor is configured to accept the determined next location of the portion of the tool as the next location of the portion of the tool (see citations and reason to combine for claims 4-6, incorporated here by reference). 
Further, Frank in combination with Stein discloses a device, wherein subsequently to moving the portion of the tool to a further location: obtain from measurements by the one or more sensors information pertaining to the moving of the tool to the further location, wherein the information pertaining to the moving of the tool to the further location includes information selected from the group consisting of (i) a change in orientation of the tool, and (ii) a displacement of the tool, derive the further location of the portion of the tool with respect to the 3D image data, by means of applying the information pertaining to the moving of the tool to the further location to the determined next location of the portion of the tool with respect to the 3D image data, and generate an output, at least partially in response thereto (see Frank Fig. 1 and para 33-44 and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
It would have been obvious to a skilled artisan to have added the sensor-based tracking of Frank and Stein to the surgical system of Sripad because doing so would predictably allow a variety of surgical elements to be tracked relative to spinal structures while reducing further radiation to the subject.  Examiner notes that repeating steps would have provided the obvious and predictable result of further tracking of the sensors through time.
Examiner also incorporates the citations and reasons to combine from claim 7 into the rejection of claim 9.
Regarding claim 17, Crawford discloses a similar surgical navigation device, wherein the apparatus is for use with a tool mounted upon a steerable arm, and the at least one computer processor is further configured to obtain information pertaining to the moving of the tool to the second location by obtaining information pertaining to movement of the steerable arm (see Figs. 2-9 and 16 and para 143-155).
It would have been obvious to one of skill in the art to have combined the teachings of Crawford with the teachings of Sripad, Frank, and Stein because doing so would predictably allow a robot to place tools in and around the patient, thus automating parts of a surgical procedure.
Claims 10-13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sripad, Frank, and Stein as applied to claims 1 and 22 above, and further in view of U.S. PG Pub. No. 2007/0055215 A1 to Tran et al.
Regarding claims 10-13, 26, and 27, Frank and Stein disclose a similar spinal surgery, wherein receiving the first and second 2D x-ray images comprises: (a) receiving the first 2D x-ray image of at least the portion of the tool and the skeletal portion, the first 2D x-ray image having been acquired by the 2D x-ray imaging device from a generally-anterior-posterior (AP) view with respect to the subject's body (see Frank Figs. 1 and 3 and para 24-30 and Stein entire document, noting Figs. 1-4, 7-10, and 19 and para 44-46, 63, 64, 71, 142-145, and 195-197).
Further, Tran discloses a similar spinal surgery imaging system, wherein (b) receiving the second 2D x-ray image of at least the portion of the tool and skeletal portion, the second 2D x-ray image having been acquired by the 2D x-ray imaging device subsequently to the 2D x-ray imaging device having been tilted either cranially or caudally with respect to the subject’s body (see Fig. 7 and para 72).
It would have been obvious to use the AP and caudal-cranial images of Frank and Tran respectively because doing so would provide views of the spine so that a user could predictably plan a surgery.  Moreover, said AP and caudal-cranial images are standard images that a technician could routinely capture.  Lastly, it would have been a mere matter of design to capture the optimal images for the procedure being performed on the subject.
Examiner also notes with that it would have been a mere matter of engineering skill to have optimized the range of tilt.  See for example, In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sripad, Frank, and Stein as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2005/0272991 A1 to Xu et al.
Regarding claim 15, it appears that Sripad discloses a device, wherein the registering comprises: generating a plurality of 2D projections from the 3D image data, and identifying respective first and second 2D projections that match the first and second 2D x-ray images of the skeletal portion (see Figs. 1-3 and para 14-28 and 34-40).
However, in the alternative, Xu discloses a similar surgical system, wherein the registering comprises: generating a plurality of 2D projections from the 3D image data, and identifying respective first and second 2D projections that match the first and second 2D x-ray images of the skeletal portion (see Fig. 2 and para 4-6, 8, and 21-25).
It would have been obvious to use a projection based matching approach for registration because doing so would provide an automated version of the matching done in Sripad.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sripad, Frank, and Stein as applied to claim 1 above, and further in view of Xu and U.S. PG Pub. No. 2015/0125033 A1 to Murphy et al.
Regarding claim 16, Xu discloses a similar surgical system, wherein the registering comprises: generating a plurality of 2D projections from the 3D image data, and identifying respective first and second 2D projections that match the first and second 2D x-ray images of the skeletal portion (see Fig. 2 and para 4-6, 8, and 21-25).
It would have been obvious to use a projection based matching approach for registration because doing so would provide an automated version of the matching done in Sripad.
Further, Murphy in combination with Xu and Sripad discloses a similar surgical tracking device, wherein: (A) the apparatus further comprises a machine-learning engine configured to generate machine-learning data based on: the 3D image data of the skeletal portion, a database of 2D projection images generated from the 3D image data, and respective values of one or more viewing parameters corresponding to each 2D projection image; and (B) the computer processor is configured to: receive the machine-learning data, and register the first and second 2D x-ray images to the 3D image data by using the machine-learning data to find respective first and second 2D projections from the 3D image data that match the first and second 2D x-ray images of the skeletal portion (see Figs. 1-4 and para 21 and 37-45).
It would have been obvious to one of skill in the art to have incorporated machine-learning into the registration methods of Sripad and Xu because doing so would predictably provide a fast, efficient, and robust registration of the 2D and 3D image sets in automated fashion.
Claims 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sripad, Frank, and Stein as applied to claims 1 and 22 above, and further in view of U.S. PG Pub. No. 2016/0374764 A1 to Kemp et al.
Regarding claims 18, 19, and 28, Kemp discloses a similar surgical navigation system, wherein the apparatus is for use with a tool that is being video tracked, and the at least one computer processor is further configured to obtain information pertaining to the moving of the tool to the second location comprises by obtaining information from the video tracking pertaining to the moving of the tool to the second location; and wherein the at least one computer processor is configured to identify the location of the portion of the tool with respect to the skeletal portion, within the first and second 2D x-ray images, by means of image processing (see Figs. 1-5 and para 26-34).  Examiner also takes Official Notice that video cameras are well known devices for optical tracking.
It would have been obvious to one of skill in the art to have combined the skill in the art and Kemp with the device of Sripad and Frank because doing so would predictably allow for the device tracking already disclosed in Frank.  Further, adding optical tracking would provide a redundant back up for the tracking in Frank, thus making a safer system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of U.S. Patent No. 10,716,631 B2 in view of Frank and Stein. 
The allowed claims do not disclose element (B) of the pending claims.  However, Frank as noted above discloses element (B).  The claims would have been obvious over the patented claims in view of Frank for the reasons noted with respect to the rejections of claims 1 and 22.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim the pending claims of copending Application No. 16/901513 in view of Frank and Stein. 
The copending claims do not disclose element (B) of the pending claims.  However, Frank in combination with Stein as noted above discloses element (B).  The claims would have been obvious over the copending claims in view of Frank and Stein for the reasons noted with respect to the rejections of claims 1 and 22.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793